

117 S2679 IS: Small Business Reorganization Technical Corrections Act
U.S. Senate
2021-08-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2679IN THE SENATE OF THE UNITED STATESAugust 9, 2021Mr. Grassley (for himself and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 11, United States Code, to make clarifications with respect to amendments made by the Small Business Reorganization Act, and for other purposes.1.Short titleThis Act may be cited as the Small Business Reorganization Technical Corrections Act.2.Title 11 amendments(a)Definition of small business debtorSection 101(51D)(B)(iii) of title 11, United States Code, is amended by striking an issuer and all that follows and inserting a corporation described in clause (ii)..(b)Definition of debtorSection 1182(1)(B) of title 11, United States Code, is amended—(1)in clause (i), by inserting under this title after affiliated debtors; and(2)in clause (iii), by striking an issuer and all that follows and inserting a corporation described in clause (ii)..(c)TrusteeSection 1183(b)(5) of title 11, United States Code, is amended—(1)by striking possession, perform and inserting “possession—(A)perform;(2)in subparagraph (A), as so designated—(A)by striking , including operating the business of the debtor; and(B)by adding and at the end; and(3)by adding at the end the following:(B)be authorized to operate the business of the debtor;.(d)Confirmation of planSection 1191(c) of title 11, United States Code, is amended by striking paragraph (3) and inserting the following:(3)(A)The debtor will be able to make all payments under the plan; or(B)(i)there is a reasonable likelihood that the debtor will be able to make all payments under the plan; and(ii)the plan provides appropriate remedies, which may include the liquidation of nonexempt assets, to protect the holders of claims or interests in the event that the payments are not made..